DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 8-26, 31, and 33-53 are all the claims.
2.	Claims 1, 17-18, 20, 22-24, 31, 38-40, 42, and 50 are amended in the Response of 12/13/2021.
3.	Claims 26, 31, 33-49 and 51-53 are withdrawn.
4.	Claims 1, 8-25 and 50 are all the claims under examination.
5.	Applicants amendment to the claims raises new grounds for rejection.
6.	This Office Action is final.

Information Disclosure Statement
7.	The IDS of 12/15/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Drawings
8.	The replacement drawing sheets for Figures 10-11, 34A, and 34B were received on 12/13/2021.  These drawings are accepted.

Specification
9.	The objection to the disclosure because of informalities is withdrawn.
a) The objection to the improper use of the term, e.g., Tris, Herceptin, Sepharose, TSKgel, TIANGEN, Phusion, Gene Pulser XCell, etc., which is a trade name or a mark used in commerce, is withdrawn in view of the amended specification. 
  b) The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of Applicants amendment to the disclosure. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
10.	The rejection of Claims 1, 8-25 and 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 1, 8-25 and 50 for the phrase “Group V a)-h): Group V” in Claim 1 is withdrawn in view of Applicants deletion of the phrase.

b) The rejection of Claims 1, 8-25 and 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is withdrawn in view of  Applicants amendment to delete the phrase “higher affinity binding.”

c) The rejection of Claims 1, 8-25 and 50 for the phrase “have higher dimerization affinity” is withdrawn in view of Applicants deletion of the phrase.

d) The rejection of Claims 23-24 for the phrase “capable of binding” is withdrawn in view of Applicants deletion of the phrase.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
11.	The rejection of Claims 1, 8-25 and 50 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicants deletion of the phrase requiring a higher dimerization affinity.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	The provisional rejection of Claims 1, 8 -19 and 50 on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5-11 and 19 of copending Application No. 16/461646 (reference application 20190367633; allowed 1/12/2022) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the species of the generic reference Claim 1 for an heterodimeric bispecific antibody of the against HER2 and PD-1 and in having the amino acid substitutions in the first polypeptide at residues T366 and D399 and the substitutions at residues L351, Y407 and K409 of the second polypeptide anticipate and render obvious the instant claims in view of reference Claim 2 reciting the substitutions for each of the positions T366, D399, L351, Y407 and K409 and reference Claim 3 reciting elements a)-h):


    PNG
    media_image1.png
    631
    903
    media_image1.png
    Greyscale
and which are identical to the elements in instant amended claim 1.
	Reference Claim 1 for an Fc domain teaches instant Claim 8.
	Reference Claim 1 for a heterodimeric bispecific teaches instant Claim15.
Reference Claim 5 is the identical to instant claim 18.
Reference Claim 6 for an IgG Fc chain teaches instant Claims 9 and 10.
Reference Claim 7 and 9 for Fab and scfv teaches instant Claim 11 and 16.
Reference Claim 8 for all Fab domains teaches instant Claims 12 and 14.
	Reference Claim 10 for different Fabs teaches instant Claims 13 and 19.
	Reference Claim 19 for a composition teaches instant Claim 50.
	Reference Claim 11 for the weight ratio teaches instant Claim 17.
	Applicants have not responded to the outstanding grounds for rejection. The response is incomplete.

13.	The provisional rejection of Claims 1, 8, 11-19 and 50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-10 and 24 of copending Application No. 16/769,108 (reference application 20210230277) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the species of the generic reference Claim 1 for an heterodimeric bispecific antibody of the against PD-L1 and CD47 and in having the amino acid substitutions in the first polypeptide at residues T366 and D399 and the substitutions at residues L351, Y407 and K409 of the second polypeptide anticipate and render obvious the instant claims in view of reference Claim 2 reciting the substitutions for each of the positions T366, D399, L351, Y407 and K409 and reference Claim 3 reciting elements a)-h):

    PNG
    media_image2.png
    1048
    926
    media_image2.png
    Greyscale
 and which are identical to the elements in instant amended claim 1.
	Reference Claim 1 for an Fc domain teaches instant Claim 8.
	Reference Claim 1 for a heterodimeric bispecific teaches instant Claims 14-15.
Reference Claim 5 is the identical to instant claim 18.
Reference Claim 6 for antibody fragments teaches instant Claims 11-13, 16.
Reference Claim 7 and 9 for Fab and scfv teaches instant Claim 11 and 16.
	Reference Claim 9 for the bispecific having different light and heavy chains teaches instant Claim 19.
Reference Claim 10 for the weight ratio teaches instant Claim 17.
	Reference Claim 24 for a composition teaches instant Claim 50.
Applicants have not responded to the outstanding grounds for rejection. The response is incomplete.

14.	The provisional rejection of Claims 1, 8-19, and 50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 29 of copending Application No. 16/968677 (reference application 20210040193) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the species of the generic reference Claim 1 for an heterodimeric bispecific antibody of the against VEGF and PD-L1 and in having the amino acid substitutions in the first polypeptide at residues T366 and D399 and the substitutions at residues L351, Y407 and K409 of the second polypeptide anticipate and render obvious the instant claims in view of reference Claim 2 reciting the substitutions for each of the positions T366, D399, L351, Y407 and K409 and reference Claims 3 and 29 reciting elements a)-h):

    PNG
    media_image3.png
    713
    851
    media_image3.png
    Greyscale

	and which are identical to the elements in instant amended claim 1.
	Reference Claim 1 for an Fc domain teaches instant Claim 8.
	Reference Claim 1 for a heterodimeric bispecific teaches instant Claims 14-15.
Reference Claim 4 is the identical to instant claim 18.
Reference Claim 5 for Fc from IgG teaches instant Claims 9-10 and 19.
Reference Claim 6 for antibody fragments teaches instant Claims 11-13, 16.
Reference Claim 7 and 8 for Fab and scfv teaches instant Claim 11 and 16.
	Reference Claim 9 for the bispecific having different light and heavy chains teaches instant Claim 19.
Reference Claim 10 for the weight ratio teaches instant Claim 17.
	Reference Claim 18 for a composition teaches instant Claim 50.
Applicants have not responded to the outstanding grounds for rejection. The response is incomplete.

15.	The provisional rejection of Claims 1, 8-19 and 50 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 17 of copending Application No. 16/968241 (reference application 20210032343) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the species of the generic reference Claim 1 for an heterodimeric bispecific antibody of the against VEGF and PD-L1 and in having the amino acid substitutions in the first polypeptide at residues T366 and D399 and the substitutions at residues L351, Y407 and K409 of the second polypeptide anticipate and render obvious the instant claims in view of reference Claim 2 reciting the substitutions for each of the positions T366, D399, L351, Y407 and K409 and reference Claim 3 reciting elements a)-h):


    PNG
    media_image4.png
    649
    868
    media_image4.png
    Greyscale
and which are identical to the elements in instant amended claim 1.
	Reference Claim 1 for an Fc domain teaches instant Claim 8.
	Reference Claim 1 for a heterodimeric bispecific teaches instant Claims 14-15.
Reference Claim 4 is the identical to instant claim 18.
Reference Claim 5 for Fc from IgG teaches instant Claims 9-10 and 19.
Reference Claim 6 for antibody fragments teaches instant Claims 11-13, 16.
Reference Claim 7 and 8 for Fab and scfv teaches instant Claim 11 and 16.
Reference Claim 9 for the weight ratio teaches instant Claim 17.
	Reference Claim 17 for a composition teaches instant Claim 50.
Applicants have not responded to the outstanding grounds for rejection. The response is incomplete.

16.	The provisional rejection of Claims 1, 8-19 and 50 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/498223 (reference application 20200299412) is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because because the species of the generic reference Claim 1 for an heterodimeric bispecific antibody of the against PD-1 and PD-L1 and in having the amino acid substitutions in the first polypeptide at residues T366 and D399 and the substitutions at residues L351, Y407 and K409 of the second polypeptide anticipate and render obvious the instant claims in view of reference Claim 2 reciting the substitutions for each of the positions T366, D399, L351, Y407 and K409 and reference Claim 3 reciting elements a)-h):

    PNG
    media_image5.png
    658
    819
    media_image5.png
    Greyscale

and which are identical to the elements in instant amended claim 1.
	Reference Claim 1 for an Fc domain teaches instant Claim 8.
	Reference Claim 1 for a heterodimeric bispecific teaches instant Claims 14-15.
Reference Claim 4 is the identical to instant claim 18.
Reference Claim 5 for Fc from IgG teaches instant Claims 9-10 and 19.
Reference Claim 6 for antibody fragments teaches instant Claims 11-13, 16.
Reference Claim 7 and 8 for Fab and scfv teaches instant Claim 11 and 16.
Reference Claim 9 for the light and heavy chains being different teaches instant claim 19.
Reference Claim 10 for the weight ratio teaches instant Claim 17.
	Reference Claim 18 for a composition teaches instant Claim 50.
Applicants have not responded to the outstanding grounds for rejection. The response is incomplete.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1, 8-25 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1, 8-25 and 50 are indefinite for the phrase “a tendency to undergo heterodimerization rather then homodimerization.” There is no meaning given to the term “tendency” in the specification. Applicants reference to Example 2 and Table 2 does not explain the meaning of the phrase. Construction of the Fc1 + Fc2 library is disclosed yet the heterodimerzation feature is at least is at least predicated on the ratio of the Fc1 plasmid library and the Fc2 plasmid library during co-transfection into the host cell. Example 2 does not explain the number of transfectants that were produced by the method steps performed to normalize those numbers with any meaning for a “tendency.” The only numerical number associated with the “tendency” is that 20 clones with highest OD values were selected for screening. From entire screening process, the specification then states:

    PNG
    media_image6.png
    107
    815
    media_image6.png
    Greyscale
which is an outcome of eight (8) clones shown in Table 2. The chemical and biophysical conditions that are required to produce those 8 highly selected clones are not defined within the meaning of a “tendency” from amongst an entire library of Fc1 + Fc2 transfectants.
	Notably, the phrase was deleted from the claim set for USAN 16/461,646 (reference application 20190367633; allowed 1/12/2022).
b) Claims 1, 8-25 and 50 are indefinite for reciting the broader limitation “wherein said first polypeptide and second polypeptide comprise at least five amino acid substitutions at the following positions according to the Kabat EU index” in addition to the narrower limitation “wherein the at least five amino acid substitutions occur in the two CH3 domains of the immunoglobulin heavy chain constant region of both the first polypeptide and the second polypeptide.” This is then followed by reference to the first and second polypeptides in each of elements a) thru h). 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation, and the claim also recites the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

c) Claims 1, 8-25 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the combination of elements that are responsible for the tendency to heterodimerize versus homodimerize. It is not clear if the “one or more disulfide bonds” (herein interpreted as being infinite) found in the first and second polypeptides defined only by their each having an Ig HC constant region are responsible alone or in combination with the “at least five amino acid substitutions” shown for each of the polypeptides in elements a) thru h). The first and second polypeptides may each contain myriad disulfide bonds throughout the structures which may or may not be found in the CH3 domain. The tendency for a particular formation is not correlated between the elements that are essential for that tendency to occur.

d) Claim 18 is indefinite for the phrase “the a)” which has no art recognized meaning.

Conclusion
18.	No claims are allowed.
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643